Citation Nr: 1737016	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to March 1978, and from March 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The Veteran's current service-connected disabilities are posttraumatic stress disorder (PTSD), rated 50 percent from January 25, 2012, 70 percent from September 4, 2013, and 50 percent disabling from December 1, 2014 and tinnitus, rated 10 percent disabling from January 25, 2012.  The Veteran's combined disability rating for his service-connected disabilities is 60 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) except for the period from September 2013 to December 2014.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis for the portion of the appeal period where his combined rating did not meet the schedular criteria if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and tinnitus.

In his November 2012 application for increased compensation, the Veteran stated that he became too disabled to work in 2002 at the age of sixty years old.  His service-connected disabilities included PTSD and tinnitus.  He worked full time in the United States Navy from 1962 to 1981 and as a security officer at a casino from 2000 to 2002.  He indicated that he did not leave his last job because of his disabilities.  He reported that he competed four years of high school.

In his July 2013 application for increased compensation, the Veteran stated that he became too disabled to work in 1998.  His service-connected disabilities included PTSD and tinnitus.  He worked full time as a bar manager from 1997 to 1998.  He indicated that he left his last job because of his disabilities and that he had not tried to obtain employment since he became too disabled to work in 1998.

In a July 2013 statement, the Veteran indicated that he felt nobody would hire him due to the severity of his service-connected PTSD.  He stated that he did not like being around people and that he liked to stay in his room and keep to himself.  

In September 2013, the Veteran underwent a VA examination for ischemic heart disease.  The examiner found that the following central nervous system conditions would impact the Veteran's ability to work: bowel function, gait disturbance, and mild dysphasia.  The examiner noted that there were no mental condition complaints.  The Veteran had difficulty communicating his thought processes; however, there was no gross impairment.  The examiner opined that the Veteran's ischemic heart disease reduced his exercise tolerance and caused unsteadiness in his gate, which would make it essentially impossible for the Veteran to work.  

Also, in September 2013, the Veteran underwent a VA examination for PTSD.  The examined opined that the Veteran had an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In October 2013, the Veteran's treating VA physician stated that the Veteran had difficulty around other people due to his PTSD.  Also, the Veteran had a stroke, which made communication difficult and increased his stress level.  Based on the above, the VA treating physician opined that the Veteran was unemployable.

In July 2014, the Veteran established care with the VA for his PTSD.  He reported decreased memory since he suffered a stroke.  He reported that he consistently went to social military functions and that he helped with nurse training two times a week.  

During a November 2014 VA follow-up appointment, the Veteran reported that he frequently attended social functions at a military organization and that he was an officer within the organization.  No memory problems or thought process deficits were noted, as well as mood and affect were normal.  

During another November 2014 VA follow-up appointment, the Veteran stated that he was enjoying traveling a great deal for his military organization.  He participated in a parade and was going to visit schools with other Veterans.  Also, he discussed other upcoming volunteer activities.  

In May 2016, the Veteran underwent a VA examination for PTSD.  The examiner diagnosed the Veteran with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he cared for, and prepared meals for, his wife as she had advanced diabetes.  He raised his grandson for eleven years and now his daughter was taking care of his grandson as she wanted a relationship with her son.  The Veteran reported that he last worked as a bartender about twenty years earlier.  When asked about barriers to employment, he stated that he did not like being around people, he had a history of colon cancer and related incontinence, and difficulties with his thought process.  He stated that he did not remember things as well as he used to.  The examiner found that the Veteran's memory was grossly intact, as well as his insight and judgment was adequate.  His thought process was logical and goal-oriented.  He denied current homicidal and suicidal ideation, intent, or plans.  His affect was reactive and consistent.  The examiner opined that the Veteran's PTSD symptoms were moderate overall, based on frequency and the intensity of his reported symptoms.

In March 2017, the Veteran underwent a disability benefit questionnaire (DBQ) for PTSD.  He reported that cared for his wife as she had advanced diabetes.  During his free time he watched television, cared for his dogs, and attended military get-togethers.  Often, he would drive to different states to relax.  He reported that he last worked as a bartender twenty years earlier.  He was a stay-at-home grandfather for a while.  He graduated high school and took college courses for the police academy, but was unable to finish because of flu-like symptoms.  The Veteran reported that he did his shopping in the early morning to avoid crowds.  Medical issues reported included: erectile disorder; blood in stool; dental caries; history of colonic polyps; rectal carcinoma; carotid artery disease; cerebral vascular accident; alcohol abuse, in remission; and knee pain.  The VA examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships, as well as difficulty adapting to stressful circumstances, including work or a work-like setting.

In August 2017, the Veteran contended that he is precluded from substantially gainful employment consistent with his education and occupational experience due solely to his service-connected PTSD.  He asserted that his PTSD was the cause of his unemployability.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  In this case, the Veteran submitted different accounts of his employment history in his November 2012 and July 2013 applications for increased compensation.  In his November 2012 application, he stated that he left his most recent full-time job as a security officer in 2002, at the age of 60 years old, for reasons other than his service-connected disabilities.  The Veteran reported his primary adult occupation as a Seaman in the United States Navy.  In his July 2013 Application, he reported that he last worked full-time as a bartender in 1998 and that he left because of his service-connected disabilities.  Also, he reported that he was a stay-at-home grandfather for approximately eleven years.  During his March 2017 examination, he reported that he went to college for police academy courses.  During the Veteran's September 2013 VA examination, the examiner noted that there were no mental condition complaints and opined that the Veteran's ischemic heart disease reduced his exercise tolerance and caused unsteadiness in his gate, which would make it essentially impossible for the Veteran to work.  The March 2017 VA examiner's opinion that it would be difficult for the Veteran to obtain and sustain effective work and social relationships is not significant or probative as the Veteran frequently reported during VA treatment appointments that he was actively involved in his military organization as an officer, attended multiple weekly social functions, traveled extensively for meetings, and routinely volunteered in his community.  Further, the Veteran is able to care for his wife who has advanced diabetes.  In conjunction with other medical problems, such as his blood in stool, history of colonic polyps, rectal carcinoma, carotid artery disease, cerebral vascular accident, knee pain, and his age of approximately 75 years old, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities and age are not for consideration in this analysis.  To the extent the Veteran's service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities contemplate and compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


